ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-070, concluding that DENNIS A. CIPRIANO of WEST ORANGE, who was admitted to the bar of this State in 1966, should be reprimanded for violating RPC 1.4(a) (failure to communicate with client), RPC 1.4(b) (failure to explain a matter to the extent reasonably necessary for the client to make informed decisions regarding representation), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that DENNIS A. CIPRIANO is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual *197expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.